DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite and could not be properly understood because it is not clear how a sealed plenum can be fluidly coupled to a gas port.
It is also not clear how the gas can be delivered to the sealed plenum. It is also not clear a gas flow through the plurality holes can be achieved if the plenum is sealed.
The scope of the term “sealed” could not be understood.
Do the claims require a sealed plenum or the plenum through which the gas can flow?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustino et al (US 2008/0223401) in view of Krogh (US 2003/0136428).
Augustino et al teaches a device and a method.
The device comprises a mounting plate (100, 300, 400);
Shafts 204;
A recess formed by parts 100 and 400;
A gas port 402.
The device is disclosed for cleaning a shower head electrode 170. 
The mounting plate comprises plurality through holes align with holes 180 of the electrode through which bolts 304 are screwed in to the holes 180.
The length of the shaft is sufficient to allow manual wiping of the electrode.
The gas port serves to introduce gas into a plenum formed by the electrode and the plate. The gas pressure formed in the plenum is sufficient to flow the gas from the gas port through the plenum and through holes 174, 178 of the electrode to prevent the cleaning solution to seep in to the holes.
The device is made of the material that is inert to the chemical solutions used for cleaning, such as polypropylene.
The method of Augustino et al comprises creating the plenum with the device and the electrode, flowing gas into the plenum and through the holes of the electrode and cleaning the exposed surface of the electrode with a chemical solution.
The method also comprises DI water cleaning, ultrasonic cleaning and baking.
See entire document, especially Figures 7, 8 and the related description and the description at [0003-5], [0040-55].
Augustino et al do not specifically teach application of their device method for cleaning a substrate supporting member/ electrostatic chuck.
However, Krogh teaches that the same methods and devices (utilizing chemical cleaning and gas flow through the holes of the object to be cleaned) can be used for cleaning gas distributers/energizers (showerhead electrodes) and substrate supports, such as electrostatic chucks. See at least [0011], Figure 1 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to extend the method/device of Augustino et al on cleaning electrostatic chucks since Krogh teaches that the same methods and devices (utilizing chemical cleaning and gas flow through the holes of the object to be cleaned) can be used for cleaning gas distributers/energizers (showerhead electrodes) and substrate supports, such as electrostatic chucks.
As to claims 2 and 11:
Augustino et al do not specifically teach that the plate and shafts are transparent.
Augustino et al teaches that the referenced parts are made from polypropylene.
Polypropylene can be transparent and non-transparent.
Since Augustino et al do not limit their disclosure to any specific polypropylene it would have been obvious to an ordinary artisan at the time the invention was filed to make the device from transparent polypropylene in order to simplify the assembly of the device and improve aesthetic appeal of the device.
As to claim 14:
Augustino et al do not specify the plenum pressure during the cleaning.
However, it would have been obvious to an ordinary artisan at the time the invention was filed to find pressure sufficient to enable functioning of the apparatus depending from the construction of the support member to be cleaned (such as the size and amount of the holes, thickness of the member, etc) and the specifics of the application by routine experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 692 are cited to show the state of the art with respect to devices and methods for cleaning chamber parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711